          Case 17-23555-TPA                 Doc 136        Filed 06/30/21 Entered 06/30/21 12:54:49                       Desc Main
 Fill in this information to identify the case:
                                                          Document      Page 1 of 4
 Debtor 1
                       Kimberly E. Watson

 Debtor 2
 (Spouse, if filing)

 United States Bankruptcy Court for the: Western   District of             Pennsylvania
                                                                           (State)
 Case number           17-23555-TPA




Form 4100R
Response to Notice of Final Cure Payment                                                                                             10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.


 Part 1:       Mortgage Information
                                                                                                  Court claim no. (if known):
 Name of Creditor:         THE BANK OF NEW YORK MELLON FKA THE BANK OF                            4-3
                           NEW YORK, AS TRUSTEE FOR THE
                           CERTIFICATEHOLDERS OF THE CWABS INC., ASSET-
                           BACKED CERTIFICATES, SERIES 2006-BC5

 Last 4 digits of any number you use to identify the debtor’s account: XXXXXX9561

 Property address:                       810 Garden City Drive
                                         Number       Street



                                         Monroeville, PA 15146
                                         City               State         ZIP Code

 Part 2:       Pre-petition Default Payments
 Check one:
  Creditor agrees that the debtor(s) have paid in full the amount required to cure the pre-petition default
   on the creditor’s claim
  Creditor disagrees that the debtor(s) have paid in full the amount required to cure the pre-petition
   default on the creditor’s claim. Creditor asserts that the total pre-petition amount remaining unpaid
                                                                                                                                   $ ________
   as of the date of this response is:

 Part 3:       Post-petition Mortgage Payment
 Check one:
   Creditor states that the debtor(s) are current with all post-petition payments consistent with § 1322(b)(5)
  of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

     The next post-petition payment from the debtor(s) is due on:
                                                                               MM/DD/YYYY

  Creditor states that the debtor(s) are not current on all post-petition payments consistent with § 1322(b)(5)
     of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

     Creditor asserts that the total amount remaining unpaid as of the date of this response is:
     a. Total post-petition payments due:                                                                       (a)   $            1,089.75
     b.     Total fees, charges, expenses, escrow, costs outstanding, and suspense                             +(b) $                (76.76)
     c.     Total. Add lines a and b                                                                            (c)   $            1,012.99
     Creditor asserts that the debtor(s) are contractually
     Obligated for the post-petition payment(s) that first became
     Due on:                                                                         05/01/2021
     Post-petition payments are from 5/1/2021 @$543.47 and                           MM/DD/YYYY
     6/1/2021 @$546.28.




 Form 4100R                                     Response to Notice of Final Cure Payment                                  page 1
        Case 17-23555-TPA                   Doc 136          Filed 06/30/21 Entered 06/30/21 12:54:49                                     Desc Main
                                                            Document      Page 2 of 4
   Debtor 1           Kimberly E. Watson                                                                       Case number 17-23555-TPA
                      First Name Middle Name        Last Name


Part 4:       Itemized Payment History


If the creditor disagrees in Part 2 that the pre-petition arrearage has been paid in full or states in Part 3 that the
debtor(s) are not current with all post-petition payments, including all fees, charges, expenses, escrow, and costs,
the creditor must attach an itemized payment history disclosing the following amounts from the date of the
bankruptcy filing through the date of this response:
     all payments received;
     all fees, costs, escrow, and expenses assessed to the mortgage; and
     all amounts the creditor contends remain unpaid.




Part 5:       Sign Here


The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
proof of claim.

Check the appropriate box:
 I am the creditor
 I am the creditor’s authorized agent

I declare under penalty of perjury that the information provided in this response is true and correct
to the best of my knowledge, information, and reasonable belief.

Sign and print your name and your title, if any, and state your address and telephone number if different
from the notice address listed on the proof of claim to which this response applies.



                      /s/Karen A. Maxcy                                                                     Date    6/30/2021
                      Signature


Print                 Karen A. Maxcy                                                                        Title   Authorized Agent for the Creditor
                      First Name           Middle Name          Last Name



Company               McCalla Raymer Leibert Pierce, LLC


If different from the notice address listed on the proof of claim to which this response applies:




Address               1544 Old Alabama Road
                      Number               Street



                      Roswell, GA 30076
                      City               State            Zip Code


   Contact phone      678-321-6965                                                                  Email      Karen.Maxcy@mccalla.com




Form 4100R                                       Response to Notice of Final Cure Payment                                                 page 2
    Case 17-23555-TPA           Doc 136     Filed 06/30/21 Entered 06/30/21 12:54:49            Desc Main
                                           Document      Page 3 of 4

                                                                Bankruptcy Case No.:   17-23555-TPA
In Re:       Kimberly E. Watson                                 Chapter:               13
                                                                Judge:                 Thomas P. Agresti

                                           CERTIFICATE OF SERVICE

    I, Karen A. Maxcy, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road, Roswell, GA
    30076, certify:

    That I am, and at all times hereinafter mentioned, was more than 18 years of age;

    That on the date below, I caused to be served a copy of the within Response to Notice of Final Cure
    Payment filed in this bankruptcy matter on the following parties at the addresses shown, by regular United
    States Mail, with proper postage affixed, unless another manner of service is expressly indicated:

Kimberly E. Watson
810 GARDEN CITY DR
Monroeville, PA 15146

Brian C. Thompson                                (served via ECF Notification)
Thompson Law Group, P.C.
125 Warrendale Bayne Road
Warrendale, PA 15086

Ronda J. Winnecour, Trustee                      (served via ECF Notification)
Suite 3250, USX Tower
600 Grant Street
Pittsburgh, PA 15219

Office of the United States Trustee              (served via ECF Notification)
Liberty Center.
1001 Liberty Avenue, Suite 970
Pittsburgh, PA 15222

    I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT.


Executed on:        6/30/2021      By:      /s/Karen A. Maxcy
                       (date)               Karen A. Maxcy, Pennsylvania BAR NO.
                                            Authorized Agent for the Creditor




Form 4100R                        Response to Notice of Final Cure Payment                     page 3
     Case 17-23555-TPA                                  Doc 136              Filed 06/30/21 Entered 06/30/21 12:54:49                                                   Desc Main
                                                                            Document      Page 4 of 4

     Date         Post payment rcvd   Pre payment rcvd from TTE   TO PRINCIPAL AMT   TO INTEREST AMT   TO ESCROW AMT   TO FEE   Day Susp    Actual Sus   Paid to Date      UPB        Comments
Prior to BK Sus                                                                                                                             $1,818.57                   $118,337.54
                                                                                                                                   $0.00    $1,818.57                   $118,337.54
                                                                                                                                   $0.00    $1,818.57                   $118,337.54
                                                                                                                                   $0.00    $1,818.57                   $118,337.54
  4/22/2019                                                           $161.13           $197.23           $200.71               ($559.07)   $1,259.50     4/1/2019      $118,176.41
  4/22/2019                                                           $161.40           $196.96           $200.71               ($559.07)    $700.43      5/1/2019      $118,015.01
  4/29/2019           $559.07                                         $161.67           $196.69           $200.71                  $0.00     $700.43      6/1/2019      $117,853.34
  5/28/2019           $559.07                                         $161.94           $196.42           $202.88                 ($2.17)    $698.26      7/1/2019      $117,691.40
  6/12/2019            $2.17                                                                                                       $2.17     $700.43                    $117,691.40
  6/29/2019           $559.07                                                                                                    $559.07    $1,259.50                   $117,691.40
  7/1/2019                                                            $162.21           $196.15           $202.88               ($561.24)    $698.26      8/1/2019      $117,529.19
  8/1/2019            $559.07                                                                                                    $559.07    $1,257.33                   $117,529.19
  8/5/2019                                                            $162.48           $195.88           $202.88               ($561.24)    $696.09      9/1/2019      $117,366.71
  8/30/2019           $565.58                                                                                                    $565.58    $1,261.67                   $117,366.71
  9/3/2019                                                            $162.75           $195.61           $202.88               ($561.24)    $700.43     10/1/2019      $117,203.96
  9/27/2019           $561.24                                         $163.02           $195.34           $202.88                  $0.00     $700.43     11/1/2019      $117,040.94
 10/28/2019           $561.24                                         $163.29           $195.07           $202.88                  $0.00     $700.43     12/1/2019      $116,877.65
 11/29/2019           $561.24                                         $163.56           $194.80           $202.88                  $0.00     $700.43      1/1/2020      $116,714.09
 12/31/2019           $561.24                                         $163.84           $194.52           $202.88                  $0.00     $700.43      2/1/2020      $116,550.25
  1/27/2020                                                           $164.11           $194.25           $202.88               ($561.24)    $139.19      3/1/2020      $116,386.14
  2/6/2020                                                            $139.19                                                   ($139.19)     $0.00                     $116,246.95
  3/30/2020           $561.24                                                                                                    $561.24     $561.24                    $116,246.95
  4/30/2020           $561.24                                                                                                    $561.24    $1,122.48                   $116,246.95
  5/11/2020           $561.24                                                                                                    $561.24    $1,683.72                   $116,246.95
  5/11/2020           $561.24                                                                                                    $561.24    $2,244.96                   $116,246.95
  5/26/2020                                                           $164.62           $193.74           $202.88               ($561.24)   $1,683.72     4/1/2020      $116,082.33
  5/26/2020                                                           $164.89           $193.47           $185.11               ($543.47)   $1,140.25     5/1/2020      $115,917.44
  5/26/2020                                                           $596.78                                                   ($596.78)    $543.47                    $115,320.66
  5/26/2020                                                           $165.16            $193.20          $185.11               ($543.47)     $0.00       6/1/2020      $115,155.50
  6/15/2020                                                          ($165.16)          ($193.20)        ($185.11)               $543.47     $543.47      5/1/2020      $115,320.66
  6/15/2020                                                          ($596.78)                                                   $596.78    $1,140.25                   $115,917.44
  6/15/2020                                                           $165.16           $193.20           $185.11               ($543.47)    $596.78      6/1/2020      $115,752.28
  6/15/2020                                                           $596.78                                                   ($596.78)     $0.00                     $115,155.50
  6/18/2020           $561.24                                         $166.43           $191.93           $185.11                 $17.77     $17.77       7/1/2020      $114,989.07
  6/18/2020                                                           $17.77                                                     ($17.77)     $0.00                     $114,971.30
  6/30/2020           $561.24                                                                                                    $561.24     $561.24                    $114,971.30
  6/30/2020                                                           $166.74           $191.62           $185.11               ($543.47)    $17.77       8/1/2020      $114,804.56
  8/7/2020            $561.24                                                                                                    $561.24     $579.01                    $114,804.56
  8/8/2020                                                            $167.02           $191.34           $185.11               ($543.47)    $35.54       9/1/2020      $114,637.54
  9/2/2020            $561.24                                         $167.30           $191.06           $185.11                 $17.77     $53.31      10/1/2020      $114,470.24
  10/1/2020           $561.24                                         $561.24                                                      $0.00     $53.31                     $113,909.00
  11/9/2020           $561.24                                                                                                    $561.24     $614.55                    $113,909.00
 11/10/2020                                                           $168.51           $189.85           $186.53               ($544.89)    $69.66      11/1/2020      $113,740.49
  12/2/2020           $561.24                                         $168.79           $189.57           $186.53                 $16.35     $86.01      12/1/2020      $113,571.70
  1/7/2021            $561.24                                                                                                    $561.24     $647.25                    $113,571.70
  1/11/2021                                                           $169.07           $189.29           $186.53               ($544.89)    $102.36      1/1/2021      $113,402.63
  1/30/2021           $561.24                                         $169.36           $189.00           $186.53                 $16.35     $118.71      2/1/2021      $113,233.27
  1/31/2021                                                           $49.05                                                     ($49.05)    $69.66                     $113,184.22
  2/26/2021           $561.24                                         $169.72           $188.64           $186.53                 $16.35     $86.01       3/1/2021      $113,014.50
  2/26/2021                                                           $16.35                                                     ($16.35)    $69.66                     $112,998.15
  3/30/2021           $543.47                                                                                                    $543.47     $613.13                    $112,998.15
  4/14/2021                                                           ($16.35)                                                    $16.35     $629.48                    $113,014.50
  4/14/2021                                                          ($169.72)          ($188.64)        ($186.53)               $544.89    $1,174.37     2/1/2021      $113,184.22
  4/14/2021                                                           ($49.05)                                                    $49.05    $1,223.42                   $113,233.27
  4/14/2021                                                          ($169.36)          ($189.00)        ($186.53)               $544.89    $1,768.31     1/1/2021      $113,402.63
  4/14/2021                                                          ($169.07)          ($189.29)        ($186.53)               $544.89    $2,313.20    12/1/2020      $113,571.70
  4/14/2021                                                          ($168.79)          ($189.57)        ($186.53)               $544.89    $2,858.09    11/1/2020      $113,740.49
  4/14/2021                                                          ($168.51)          ($189.85)        ($186.53)               $544.89    $3,402.98    10/1/2020      $113,909.00
  4/14/2021                                                           $168.51            $189.85          $185.11               ($543.47)   $2,859.51    11/1/2020      $113,740.49
  4/14/2021                                                           $168.79            $189.57          $185.11               ($543.47)   $2,316.04    12/1/2020      $113,571.70
  4/14/2021                                                           $169.07            $189.29          $185.11               ($543.47)   $1,772.57     1/1/2021      $113,402.63
  4/14/2021                                                           $169.36            $189.00          $185.11               ($543.47)   $1,229.10     2/1/2021      $113,233.27
  4/14/2021                                                            $49.05                                                    ($49.05)   $1,180.05                   $113,184.22
  4/14/2021                                                           $169.72           $188.64           $185.11               ($543.47)    $636.58      3/1/2021      $113,014.50
  4/14/2021                                                            $16.35                                                    ($16.35)    $620.23                    $112,998.15
  4/14/2021                                                           $170.03           $188.33           $185.11               ($543.47)    $76.76       4/1/2021      $112,828.12
                                                                                                                                   $0.00     $76.76                     $112,828.12
                                                                                                                                   $0.00     $76.76                     $112,828.12
